Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0001479
                                                         18-MAY-2015
                                                         10:46 AM
                            SCWC-13-0001479


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                             LIONEL LETOTO,

                    Petitioner/Petitioner-Appellant,


                                  vs.


                           STATE OF HAWAI'I,

                    Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

  (CAAP-13-0001479; S.P.P. NO. 12-1-0051; FC-CR. NO. 06-1-0017)


            ORDER DISMISSING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of petitioner’s May 4, 2015, motion

for reconsideration of this court’s order rejecting application

for writ of certiorari, filed on April 8, 2015, and pursuant to

HRAP Rule 40.1(h), neither acceptance nor rejection of an

application for a writ of certiorari shall be subject to a motion

for reconsideration.     Therefore,

           IT IS HEREBY ORDERED that the motion for

reconsideration is dismissed. 

           DATED:    Honolulu, Hawai'i, May 18, 2015.

Lionel Letoto                       /s/ Mark E. Recktenwald

petitioner pro se

on the motion                       /s/ Paula A. Nakayama


                                    /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack


                                    /s/ Michael D. Wilson